                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
v.                                                 §       CASE NO. 4:16-CR-176
                                                   §
JAMES MORRIS BALAGIA (3)                           §


            ORDER DIRECTING TEMPORARY SEALING OF DOCUMENT

       Pending before the Court is Defendant’s Amended Renewed Motion to Compel Discovery

(“Amended Motion”) [Dkt. 243], the Court orders the motion temporarily SEALED until such

time as the Court holds a hearing on the motion.

       IT IS SO ORDERED.

        SIGNED this 18th day of January, 2019.




                                  ___________________________________
                                  Christine A. Nowak
                                  UNITED STATES MAGISTRATE JUDGE




ORDER – Page Solo
